 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ORLANDO GARCIA,                                         Case No. 1:21-cv-00606-NONE-JLT
12                     Plaintiff,                            [PROPOSED] ORDER GRANTING
                                                             STIPULATION TO EXTEND TIME TO
13          v.                                               RESPOND TO INITIAL COMPLAINT
14   DMP 1A LIMITED PARTNERSHIP, a California                (Doc. 8)
     Limited Liability Company; and Does 1-10,
15
                       Defendants.
16

17          In light of the Parties’ Stipulation and good cause appearing therefor, the Court hereby GRANTS

18   the Parties’ Stipulation and ORDERS that Defendant DMP 1A Limited Partnership shall have an

19   extension of time of 28 days in which to respond to Plaintiff’s Complaint to June 11, 2021.

20
     IT IS SO ORDERED.
21

22       Dated:    May 5, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28




     1
